Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is US 2008/0113783 (¶¶ 47, 50, 51, 61) and US 2015/0312517 (Fig. 2, 240, 242, ¶ 113). These references show reliance on multiple data sources, e.g., cameras, RFID, antennae, to provide a redundancy-based chip recognition system. However, the prior art fails to disclose, suggest or render obvious, in combination with the other claimed limitations, for each of the image analyses, use an artificial intelligence technology to determine, based on a result of the respective image analysis, a respective number of the chips stacked on the gaming table; and decide a correct number of the chips stacked on the gaming table when the respective determined numbers are different from each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647.  The examiner can normally be reached on M-F, generally 9am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715